DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0010327 A1 (Merz) (previously cited) in view of US 2016/0169834 A1 (Ning) (previously cited), US 2005/0230271 A1 (Levon), and US 3,340,601 A (Garibotti)
With regards to claim 1, Merz discloses a method for receiving a signal from a transistor based pH sensor (¶ [0028] discloses pH-sensitive sensor such as an ISFET) in a catheter tube channel applied to fresh urine in the channel for sensing urinary pH (Fig. 2 and ¶ [0080] disclose catheter 110 being inserted into bladder 203 for collecting urine; Fig. 1 and ¶ [0067] disclose the catheter 110 having a lumen 112; ¶¶ [0068]-[0069] disclose biofilm detection unit 131 in the catheter 110 being a pH-sensor), the transistor based sensor configured to be in the body of a patient (¶ [0080] and Fig. 2 depict the catheter 110 is inserted into the bladder 203 of the patient).
However, Merz is silent on the pH sensor being a BJT sensor and on a specific method for applying voltages and currents within the sensor. 
In a related pH sensing transistor system (¶ [0019] of Ning discloses biosensor 100 being configured to sense pH; ¶ [0012] of Ning discloses biosensor 100 being a heterojunction bipolar transistor, which is a type of bipolar junction transistor), Ning teaches a BJT based pH sensor comprising a sensing surface exposed to the solution to be sensed (Fig. 1 and ¶ [0018] disclose a sensing surface comprised of a conducting film 120 exposed to an aqueous solution 122 containing a target analyte), a collector (Fig. 1 and ¶ [0014] disclose a collector 108), a base formed on the collector (Fig. 1 and ¶ [0015] disclose a base 112 formed on the collector 108), an emitter formed on the base (Fig. 1 and ¶ [0016] disclose an emitter 116 formed on the base), and a reference electrode (Fig. 1 and ¶ [0020] disclose a reference electrode 124); a line contacting both the sensing surface and the base while avoiding contact with the collector and emitter (Fig. 1 and ¶ [0017] discloses an extended base 104 comprising a base bond pad 114 and a conducting wire 127 which avoids contact the collector 108 and emitter 116; The Examiner notes that Fig. 1 depicts a separation between base bond pad 114 and emitter 116; ¶ [0026] discloses a connection between the conducting film to the base current of base via the extended base; The Examiner notes extended base 104 is being interpreted to be the “line” because it is a communication line for transmitting the base current to the conducting film); applying zero voltage to the collector (¶ [0031] discloses setting the voltage applied to the collector electrode 110 to zero; ¶ [0014] discloses that the collector 108 includes the collector electrode 110); applying zero voltage to the reference electrode (¶ [0031] discloses that the voltage applied to the reference electrode set to zero); applying a voltage to the emitter (¶ [0031] discloses varying the voltage applied to the emitter electrode; ¶ [0016] discloses the emitter 116 including an emitter electrode connected to an emitter voltage); and measuring a collector current from the collector (¶ [0031] discloses measuring a collector current). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the method of sensing pH of Merz with the pH-sensing method using a bipolar junction transistor as taught by Ning. Because both methods and components are capable of being used for measuring pH, it would have been the simple substitution of one known equivalent element for another to obtain predictable results.
	The above combination is silent regarding an oxide physically separating the sensing surface from the emitter, the line being formed through the oxide, the oxide is materially distinct from the sensing surface, and surfaces of the oxide being formed on opposite sides of the sensing surface and exposed to the urine in the channel. 
	In a related chemical-sensing transistor system (Abstract of Levon), Levon discloses a glass physically separating a sensing surface from a lower layers (Fig. 6 and ¶ [0049] depicts glass 645 which separates second metal layer 640 from lower layers), a line being formed through the glass (Fig. 6 depicts conductors/wires 625, 635 being formed through the glass), the glass being materially distinct from the sensing layer (Fig. 6 and ¶ [0049] depict the metal layer 640 and glass being materially distinct from each other), surfaces of the glass being formed on opposite sides of the sensing surface and exposed to the channel (Fig. 6 depicts surfaces of the glass being formed on opposite sides of the metal layer). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensing surface and the bipolar junction transistor of Ning to incorporate the sensing surface/glass configuration of Levon. The motivation would have been to protect the various components of the BJT based sensor from the environment. 
	The above combination is silent with regards to whether the glass is an oxide. 
	In a related system for forming transistors, Garibotti discloses that a chip may be covered with a protective coating of low temperature oxide such as a lead-silicon oxide glass or a pyrolytically deposited layer of silicon dioxide (Col. 8, line 18-25). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the glass of the above combination of Merz in view of Ning and Levon to incorporate that it is an oxide as taught by Garibotti. Because both the glass of Levon and the oxides of Garibotti are capable of protecting the devices from the environment, it would have been the simple substitution of one known equivalent element for another to obtain predictable results. Additionally or alternatively, the motivation would have been to provide a material that is better at protecting the device. 

With regards to claim 5, the above combination teaches or suggests a method further comprising determining a fresh urine pH (Figs 1 and 2 of Merz depict the urine inside the body where the catheter tube is located being analyzed) based on the collector current of the BJT-based pH sensor configured to be in the body of the patient (¶¶ [0019], [0023], [0030] of Ning discloses measuring pH based on a collector current).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable by Merz in view of Ning, Levon, and Garibotti, as applied to claim 5, and further in view of US 20080294069 A1 (Stickler) (previously cited).
With regards to claim 6, the above combination teaches or suggests a method comprising determining the fresh urine pH of the BJT-based pH sensor configured to be in the body of the patient. 
However, the above combination is silent on comparing the fresh urine pH of the BJT-based pH sensor configured to be in the body of the patient to a second urine pH of another BJT-based pH sensor in a collection vessel. 
Stickler teaches a urine catheter pH sensor system that includes a pH sensor located in the collection bag because it gives the most rapid signal that encrustation is taking place ([0020]). Stickler also uses the pH sensing system to detect a change in the pH (i.e. a comparison of multiple pH values) of urine to indicate that the urine is infected with urease producing bacteria which create a sustained increase in pH around a pH value of 9 as opposed to a normal urine pH value of 6-7 ([0017]). 
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the pH sensing method of Merz to include, based on the teachings of stickler, a pH sensor located in the collection vessel and determining a change in the pH over time by comparing pH values. The motivation would have been to provide a more accurate determination of a change in the presence of bacteria in the patient’s urine.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable by Merz in view of Ning, Levon, and Garibotti, as applied to claim 1, and further in view of US 2014/0030819 A1 (Rajagopal) (previously cited).
With regards to claim 7, the above combination teaches or suggests a method wherein the line is formed through the oxide to connect the sensing surface to the base (see the above 103 analysis regarding the combination of Merz in view of Ning, Levon, and Garibotti ; Fig. 1 of Ning depicts the wire 126 of the extended base 104 extending upwards to electrically connect the base 112 to the conducting film 120), wherein sides of the line in an elongated direction being in direct contact with the oxide (see the above 103 analysis regarding the combination of Merz in view of Ning, Levon, and Garibotti; Fig. 1 of Ning depicts sides of the wire 126 being exposed and being capable of contacting the glass of Levon). 
However, the above combination fails to teach that there is contact between the line and the oxide extending from the sensing surface to the base because Fig. 1 of Ning depicts the space extending between the conducting film 120 and the base 112 being separated by a base bond pad 114. 
In a related bipolar junction transistor system, Rajagopal discloses a line that extends from a base to a sensing surface, wherein sides of the line from the base to the sensing surface are exposed (Fig. 5 and ¶ [0033] disclose a nanopillar 530 which extends from base 510 to functionalized layer 535, wherein Fig. 5 depicts sides of the nanopillar 530 being exposed). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the extended base 104 between the base 112 and conducting film 120 of Ning with a nanopillar which is exposed on all sides as taught by Rajagopal. Because both the extended base 104 of Ning and the nanopillar 530 of Rajagopal are capable of transmitting a current to a sensing surface, it would have been the simple substitution of one known equivalent element for another to obtain predictable results. The Examiner asserts that the above combination of Merz in view of Ning, Levon, Garibotti, and Rajagopal results in the claimed invention because all sides of the nanopillar 530 of Rajagopal would be in direct with the glass of Levon from the sensing surface to the base. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable by Merz in view of Ning, Levon, and Garibotti, as applied to claim 1, and further in view of US 8,858,782 B2 (Fife) (previously cited).
With regards to claim 8, the above combination teaches or suggests that the line comprises a conducting wire (¶ [0017] of Ning discloses the conducting wire 126). 
The above combination is silent with regards to whether the conducting wire comprises metal. 
In a related transistor device, Fife discloses electrical communication with a sensing surface made by metal components (Fig. 2 depicts vias 160 providing electrical communication to a sensing surface 204; Col. 6, lines 44-47 disclose metal layers vias 160 can comprise conductive materials such as tungsten, aluminum, copper, titanium). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the material of the conductive wire of Ning of the above combination to incorporate a conductive metal as taught by Fife. Because both elements have conductive properties, it would have been the simple substitution of one known equivalent element for another to obtain predictable results. 

Response to Arguments

Specification
	In view of the amendments to the specification filed 05/23/2022, the objections to the specification were withdrawn. 
	
Claim Rejection under 35 U.S.C. § 112(b)
	In view of the claim amendments filed 05/23/2022, the claim rejection under 35 U.S.C. § 112(b) were withdrawn. 

Claim Rejection under 35 U.S.C. § 103
	Applicant' s amendment and arguments filed 05/23/2022 with respect to the 35 U.S.C. 103 rejections set forth in the Non-Final Rejection mailed 04/25/2022 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Levon and Garibotti. Specifically, the previously applied prior combination does not disclose an oxide physically separating the sensing surface from the emitter, the line being formed through the oxide, the oxide is materially distinct from the sensing surface, and surfaces of the oxide being formed on opposite sides of the sensing surface and exposed to the urine in the channel. Levon discloses a glass for separating a sensing surface, a line formed through the glass, and surfaces of the glass being formed on opposite sides of the surface and exposed to the environment (Fig. 6 and ¶ [0049]), which provides the benefit of protecting the various components of the sensor from the environment. Garibotti discloses that a chip may be covered with a protective coating of low temperature oxide such as a lead-silicon oxide glass or a pyrolytically deposited layer of silicon dioxide (Col. 8, line 18-25). Therefore, the previously applied 103 rejection has been modified to incorporate the teachings of Levon and Garibotti. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C KIM whose telephone number is (571)272-8637. The examiner can normally be reached M-F 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.C.K./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792